Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the elements “a user” (line 16) and “the selected persona” (line 18) that fail to provide sufficient antecedent basis, hence renders the claim indefinite. 
Claim 8 recites the elements “a user” (lines 8 and 11) and “the selected persona” (line 13) that fail to provide sufficient antecedent basis, hence renders the claim indefinite. 
Claim 15 recites the elements “a user” (line 11) and “the selected persona” (line 13) that fail to provide sufficient antecedent basis, hence renders the claim indefinite. 
Claims 2-7, 9-14 and 16-20 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claims 1, 8, and 15 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmirler et al. (US 2018/0130260).

With respect to claims 1, 8 and 15, Schmirler teaches an apparatus, a method on using a chatbot application for interactive communication between a user, system, and remote support (user interactions via wearable glasses/appliance with system and remote support as shown in figs.2-5, par.0051), and a non-transitory machine-readable medium encoded with executable instructions that, when executed, cause one or more processors (par.0058) to perform the method, the apparatus comprising: 
an optical sensor (optical sensor of virtual reality and augmented reality wearable glasses/appliance 206, figs.2-7, par.0051); 
a display (presentation displays on user’s VR/AR wearable glasses/appliance 206, par.0051; display of user’s wearable VR/AR glasses/appliance, par.0053); and 
a processor (processor 320 of VR/AR presentation system 302, figs.3,5 and par.0058) operably connected to the optical sensor and the display (processor 320 of system 302 connected to optical sensor and display of VR/AR wearable glasses/appliance 206, figs.5-6), the processor configured to: 
receive diagnostic information from a server related to a field device in an industrial process control and automation system (VR/AR presentation system 302, fig.5, resides on a web server to collect data from industrial devices via network 116, par.0075, to collect data includes telemetry and status information relating to operation of the industrial devices, par.0076); 
identify an issue of the field device based on the diagnostic information (monitoring component 316 of VR/AR presentation system 302, detects maintenance or performance issue of multiple industrial devices based on monitoring rules, par.0065); 
detect, using the optical sensor, the field device corresponding to the identified issue (VR/AR wearable glasses/appliance 206 includes operational or status data indicators for an industrial system or device within the user’s field of view and direct a user to a location of the industrial system or device within a plant environment, par.0069); 
guide, using the display, a user to a location and a scanner part of the field device that is related to the issue (indicators that direct user to location of an industrial system or device within plant environment, par.0069); 
provide, using the display, necessary steps or actions to resolve the issue (VR/AR wearable glasses/appliance 206 displays guidance indicators for assisting a user in diagnosing and addressing an identified problem with an industrial system or device, or other such overlays, par.0069); and 
connect, using a cloud server, a user to get modules of installation, commissioning, annual maintenance (AMC) and training for a quality control system (QCS) as per the selected persona (VR/AR wearable glasses/appliance 206 connects to VR/AR presentation system 302 implemented on a cloud-based service platform, par.0075 and fig.5, to obtain revision information, training, manuals, instructions, troubleshooting, par.0053, maintenances, par.0057 and par.0065, data includes telemetry and status information relate to operation of the industrial devices such as I/O modules installed on each industrial controller, par.0076, data comprise configuration information of the industrial devices, par.0178, for quality check systems such as optical scanners, par.0072 and par.0064).

With respect to claim 2, Schmirler teaches wherein the processor is further configured to: identify an object related to the field device (identified object of industrial automation system or device via VR/AR wearable glasses/appliance 206, par.0053); receive a command for a document type; and display a document corresponding the document type of the identified object (presents revision information, training, manuals, instructions troubleshooting, how-to’s, error proofing, par.0053, identify maintenance issue, claim 20).

With respect to claims 9 and 16, Schmirler teaches wherein the field device is a quality control system (QCS) scanner (Schmirler: quality check systems such as optical scanners, par.0072 and par.0064)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0130260) in view of Balasubramanian et al. (US 2020/0257585).

With respect to claims 7 and 14, Schmirler fails to teach wherein the processor is further configured to: log an issue type and a resolve procedure based on the necessary steps or actions with a machine-learning server.
However, it is known by Balasubramanian to teach of detecting a preventing an imminent failure in a target system (Balasubramanian: fig.1), in particular, Balasubramanian teaches logging an issue type and a resolve procedure based on the necessary steps or actions (Balasubramanian: generating a machine logs and suggested potential resolutions to a detected issue, par.0013, par.0018-0019) with a machine-learning server (Balasubramanian: machine learning of failure prevention system 600 operate in the capacity of a server, failure prevention system 102 as a server connected to via network 107, fig.1 and par.0048).
Because Balasubramanian is also directed to a failure detection system (Balasubramanian: fig.1; Schmirler: par.0065), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of logging issue type and resolution procedure based on necessary steps and actions as taught by Balasubramanian (par.0013, par.0018-0019) with the system to guide personnel through the process of enacting an appropriate countermeasure to the detected issue as taught by Schmirler (par.0065) for the purpose of preventing an imminent failure in a target systems (Balasubramanian: par.0004).

Allowable Subject Matter
Claims 3-6, 10-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claims 3/1, 10/8, and 17/15 Schmirler teaches wherein, when the necessary steps or actions do not resolve the issue, the processor is further configured to: provide detailed information of the issue to a cloud-based service on a machine-learning server; and receive, from the machine-learning server, a relevant solution based on previous history of similar field devices.
Claims 4-6, 11-13, and 18-20 are allowed due to their dependency on claims 3, 10, and 17 respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   May 2, 2022